DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 7/25/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 5, 8, 10, 11, 13, 14, 31, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia (US 2010/0003878 A1) in view of Arigo et al (US 2018/0282588 A1).
Regarding claim 1, 5, 13, 31, 35, and 36, Ahluwalia teaches fire resistant fabric material/article that may be shaped into a roofing shingle and topped with roofing granules (para 28, 30); wherein the fire resistant fabric material comprises a coated substrate (i.e., a coating on the substrate) of polyester or fiberglass matted material; wherein the coating may comprise polymeric binders (i.e., non-asphaltic or free from asphalt), clay and calcium carbonate filler (i.e., inorganic filler) (para 14-17, 25, 26, 30). Ahluwalia teaches the binder may comprise known thermoplastics such as polyvinyl alcohol emulsion, SBS latex, vinyl chloride copolymers, polyvinyl acetate copolymers (i.e., vinyl polymers); which would have suggested that of a non-crosslinked thermoplastic to that of one of ordinary skill in the art at the time of invention. Furthermore, Ahluwalia teaches the optional use of silane treated clay for crosslinking (para 16), which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that crosslinking is optional. 
Ahluwalia further teaches the use of defoamers to eliminate foaming during production (para 32) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the coating does not comprise a foam.
Ahluwalia teaches in the coating, about 20% to about 80% by weight is filler and from about 80% to about 20% is binder (para 26). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ahluwalia, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Ahluwalia fails to suggest a thickness of the coating on the substrate is 20 mils to 200 mils. However, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the binder or coating of the shingle to optimize its overall thickness as well as its physical properties (e.g., weight, tear strength, weatherability, puncture strength, etc.).
Ahluwalia suggests the additional use of wax and/or oil emulsions as a water repellant (para 31), but fails to specifically teach 10% to 80% by weight of at least one of an oil, a wax, or any combination thereof, based on the total weight of the coating or 30% to 80% by weight of at least one of the oil, the wax, or any combination thereof; wherein the non-crosslinked thermoplastic polymer comprises at least one of an amorphous polyolefin, an amorphous polyalpha olefin, a polyolefin elastomer, or any combination thereof; wherein the non-crosslinked thermoplastic polymer comprises at least one of a polypropylene, a polyethylene, a copolymer of propylene and ethylene, low density polyethylene (LDPE), linear low density polyethylene (LLDPE), high density polyethylene (HDPE), thermoplastic polyurethane (TPU), or any combination thereof; and wherein the non-crosslinked thermoplastic polymer has a Melt Flow Index, in accordance with ISO 1133, of 0.5 g/min to 40 g/min at 190 °C/2.16 kg.
Arigo teaches modified thermoplastic hydrocarbon thermoplastic resins that comprise about 10 to about 90 weight percent of at least one polymer, about 0 to about 50 weight percent of at least one wax, and about 0 to about 60 weight percent or at least one oil (abstract, para 11). Arigo further teaches that its modified thermoplastic hydrocarbon thermoplastic resins may be used in laminate and roofing products (para 19, 30, 164-165).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention combine the modified thermoplastic hydrocarbon thermoplastic resins of Arigo with the polymeric binders of Ahluwalia as modified by Arigo, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention substitute the modified thermoplastic hydrocarbon thermoplastic resins of Arigo for the polymeric binders of Ahluwalia, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Arigo teaches its composition may comprise about 0 to about 50 weight percent of at least one wax, and about 0 to about 60 weight percent or at least one oil (abstract, para 11). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Arigo, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 7, Arigo teaches the polymer may be polyisobutylene (i.e., an amorphous polyolefin) or thermoplastic polyolefin elastomers (para 17).
Regarding claims 8 and 10, Arigo teaches the polymer may be polypropylene (i.e., , a Melt Flow Index, in accordance with ISO 1133, of 0.5 g/min to 40 g/min at 190°C/2.16 kg) (para 17). 
Regarding claim 11 and 14, Ahluwalia teaches the use of calcium carbonate, talc, fly ash filler and flame retardants (para 18). 
Regarding claim 37, Arigo teaches the use of plasticizers or oils, fillers, and viscosity regulators (para 11, 161); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of these components to optimize the viscosity of the composition at the corresponding temperature.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia and Arigo as applied to claim 1 above, and further in view of Kinkade (US 2010/0239816 A1).
Ahluwalia as modified by Arigo suggests the roofing shingle of claim 1.
Ahluwalia as modified by Arigo fails to suggest wherein the roofing shingle exhibits an increased solar reflectance as compared to an asphaltic roofing shingle.
Kinkade suggests composite building panels that may be used as shingles (abstract) comprising polymers (e.g., thermoplastic polymers that may be reheated and remolded or non-crosslinked) that may be attached to a fiberglass and/or polymer mesh (para 21-22, 29); wherein the panel is further covered in ceramic granules  (para 24-25). Kinkade suggests the use of coloring agents such as pigments or dyes (para 32), and that the shingle should be reflective (e.g., using a frit) (para 52).
Therefore, per the teachings of Kinkade, it would have been obvious to one of ordinary skill in the art to adjust the amount of pigment in the polymer as well as the roofing frit on the shingle of Ahluwalia as modified by Arigo to give it increased solar reflectance as compared to an asphaltic roofing shingle.  

Claim 12, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia and Arigo as applied to claim 1 above, and further in view of Burgoyne et al (US 5,510,419 A).
Ahluwalia as modified by Arigo suggests the roofing shingle of claim 1.
Ahluwalia as modified by Arigo fails to suggest the coating further comprises 5% to 80% by weight of at least one of post-consumer asphalt shingles (PCRAS), post-manufacture shingle waste, recycled asphaltic membranes, polytransoctenamer rubber (TOR), ground tire rubber (GTR), acrylonitrile rubber (NBR), acrylonitrile butadiene styrene rubber (ABS), wood plastic, or any combination thereof, based on the total weight of the coating; wherein the coating further comprises at least one of polytransoctenamer rubber (TOR), an oxidized hydrocarbon oil, or any combination thereof; and wherein the coating further comprises 1% to 10% by weight of polytransoctenamer rubber (TOR), based on the total weight of the coating. However, Ahluwalia suggests the use of thermoplastics and rubbers in the binder (para 25).
Burgoyne teaches polymer modified rubber compositions comprising a blend of vulcanized rubber crumb (e.g., ground tire rubber), uncured rubber (e.g., polyisobutylene (amorphous polyolefin) and, styrene-based thermoplastic polymers (e.g., ABS), and conventional additives such as viscosity modifiers, e.g. trans-polyoctenamer rubber; wherein the additives will comprise less than about 10% by weight of the total composition weight; wherein the polymer modified rubber compositions have excellent stiffness and other excellent physical properties, and stiffness retention at elevated temperature (abstract, col 2, lines 30-35, col 3, lines 1-10, 54-67, col 6, lines 51-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the polymer modified rubber composition of Burgoyne with the binder in roofing shingle of Ahluwalia as modified by Arigo; and therein adjust the amount of the polymer modified rubber composition in the roofing shingle to optimize its stiffness and other physical properties, and stiffness retention at elevated temperature. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of trans-polyoctenamer rubber in the binder or polymer composition to optimize its viscosity. 

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia and Arigo as applied to claim 1 above, and further in view of Schroder (US 1,218,217 A).
Ahluwalia as modified by Arigo suggests the roofing shingle of claim 1.
Ahluwalia as modified by Arigo fails to suggest wherein the coating further comprises at least one of polytransoctenamer rubber (TOR), an oxidized hydrocarbon oil, or any combination thereof; and wherein the coating further comprises 30% to 99% by weight of an oxidized hydrocarbon oil, based on the total weight of the coating. However, Ahluwalia suggests the additional use of wax and/or oil emulsions as a water repellant (para 31). 
Schroder teaches it was known in the art at the time of invention to use oxidized hydrocarbon oils (e.g., linseed or poppyseed oil) to waterproof building materials (col 1, line 35-col 2, line 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention combine the oxidized hydrocarbon oils of Schroder with the wax and/or oil emulsions of Ahluwalia as modified by Arigo, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention substitute the oxidized hydrocarbon oils of Schroder for the wax and/or oil emulsions of Ahluwalia as modified by Arigo, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of oxidized hydrocarbon oils in the polymeric binder to give the shingle water repellency.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783